DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-8 and 33-41 are pending. Claims 9-32 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Applicant is advised that should claim 34 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
EP 1711354 B1
STEWART et al. hereinafter Stewart
US 4045738 A
Buzzell
EP 2266203 B1
CATHELIN et al. hereinafter Cathelin
US 7730772 B2
Cook et al. hereinafter Cook
US 6105423 A
Prottey
US 7536903 B2
Schillinger et al. hereinafter Schillinger
US 20180158260 A1
Dudar
US 5355924 A
Olney
DE 102005052476 A1
CYLLIK et al. hereinafter Cyllik


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Buzzell.
With respect to claim 1, Stewart discloses a tire sensor device for monitoring a condition of a tire (Abstract: A tire monitor (124, 126, 128, 130) for mounting to a vehicle as part of a remote tire monitoring system (102)), the tire sensor device comprising: 
a plurality of sensors including a temperature sensor and an accelerometer (¶[0031, 0043, 0044] disclose tire monitor system (sensor) including a temperature sensor detecting tire data and a dual axis accelerometer); 
memory configured to store data received by the plurality of sensors (¶[0037 and 0172] discloses persistent memory storing tire data (received by the sensors)); 
a microprocessor coupled with the memory (¶[0132 and 134] disclose a controller 132 implemented as a processor and memory device 134), the microprocessor configured to perform one or more initial processing operations on the data received by the plurality of sensors, the one or more initial processing operations including determining one or more tire characteristics using data from the plurality of sensors (¶[0036] discloses controller 132 implemented as a processor receives tire data for processing using the received tire data (to perform initial processing operations on the data received); ¶[0068] discloses the one or more initial processing operations including determining one or more tire characteristics using data from the plurality of sensors (initial processing operations) includes converting the signals detected from the sensors into digital data considered motion data) acquired at a frequency greater than a frequency of rotation of the tire (¶[0107-0108] disclose tire monitor samples the signal sixteen times during a sampling period (acquire data frequency), where the period is for a shock sensor sample signal that is periodic at the same frequency of rotation of the wheel on which the tire is mounted, sampling the signal sixteen times per period (greater than a frequency of rotation of the tire); and 
an antenna, coupled with the microprocessor (¶[0216] discloses the tire monitor that includes the controller (microprocessor) also includes an antenna), configured to wirelessly communicate with one or more external devices (¶[0050 and 0082] discloses the antenna 216 is coupled with RF circuit 214 to facilitate RF transmission to convey tire data to a remote receiver (external device)); the tire sensor device has dimensions (¶[0058] discloses the tire monitor (sensor device) has reduced physical size requirements). 
Stewart discloses all the claimed subject matter except the tire sensor device has dimensions less than 5 cm x 5 cm x 2 cm.
Buzzell related to a small, compact, integrally constructed tire sensing head discloses the tire sensor dimensions are less than 5 cm x 5 cm x 2 cm (col. 6 lines 16-24 discloses a sensor one inch long and less than ¾ inch in diameter (less than 5 cm x 5 cm x 2 cm)) . 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with the teachings of Buzzell so that Stewart’s sensor to have over all dimension of less than 5 cm x 5cm x 2cm as disclosed by Buzzell for the predictable benefit of providing a small, compact, sensing head with a more than adequate output signal for use in a speed sensing system (Buzzell, col. 6, lines 22-29).
With respect to claim 2, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart further discloses the one or more initial processing operations include determining, using data from the plurality of sensors, a duration of a rotation of the tire (¶[0024] discloses the wheel revolution (duration of a rotation of the tire)).
With respect to claim 3, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart further discloses the microprocessor is configured to identify, using data from the plurality of sensors, a plurality of individual rotations of the tire (¶[0071 and 0204] disclose vehicle speed can be determined by the tire sensor because the shock sensor output signal is periodic with a period equal to one period of revolution of the wheel, and any acceleration signal that approximates the periodicity of the wheel revolution can be used, where the output signal is a sinusoid with a period equal to one revolution of the wheel, therefore the controller132 (microprocessor) is capable of identifying individual rotations of the tire).  
With respect to claim 7, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart further discloses the plurality of sensors further includes a pressure sensor (¶[0082] discloses tire monitor measures tire pressure). 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Buzzell as applied to claim 1 above, and further in view of Cathelin.
With respect to claim 4, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart modified by Buzzell is silent about a voltage regulator adapted to regulate a voltage provided to the antenna.
Cathelin discloses regulating a voltage provided to the antenna (¶[0180] discloses voltage Vdd is divided (regulating a voltage) in different levels via a resistive network comprising in particular the impedance of the antenna).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with the teachings of Cathelin so that the voltage provided to the antenna is regulated as disclosed in Cathelin invention for the predicable benefit of gaining the advantage of reducing voltage to prevent overloading of the antenna.
With respect to claim 6, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart modified by Buzzell is silent about the accelerometer has a sampling rate of at least 3000 Hz.
Cathelin further discloses the accelerometer has a sampling rate of at least 3000 Hz (¶[0050] discloses signals are sampled at 7.68 MHz (at least 3000Hz)). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with the teachings of Buzzell so that the accelerometer of Stewart to have the capability of sampling at least 3000Hz as disclosed in Cathelin invention for the predicable benefit of gaining the advantage of increasing the sampling rate to obtain a larger sampling population.      
  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Buzzell as applied to claim 1 above, and further in view of Cook.
 With respect to claim 5, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart modified by Buzzell is silent about the antenna is adapted to communicate in an industrial, scientific and medical (ISM) radio band. 
Cook discloses wherein the radio band is an industrial, scientific and medical ISM radio band (Col. 6 lines 6-10 discloses sensor apparatus can be interrogated utilizing a radio frequency band of 434 MHZ, which is the standard ISM Industrial, Scientific and Medical band). 
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with the teachings of Cook so that Stewart invention will use an industrial, scientific and medical ISM radio band for the predicable benefit of  gaining the advantage of adhering to a standardized radio band for interoperability.
  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Buzzell as applied to claim 1 above, and further in view of Prottey.
With respect to claim 8, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart is silent about the tire sensor device is adapted to be disposed on an inner surface of the tire opposite a tread.
Prottey related to a sensor for a pneumatic tire discloses the tire sensor device is adapted to be disposed on an inner surface of the tire opposite a tread  (Fig.1 illustrates an attachment of the sensor to the radially inner surface of the tire tread).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with the teachings of Prottey so that Stewarts sensor will be disposed on an inner surface of the tire opposite a tread for the predicable benefit of providing an enclosed housing for the sensors in order to protect the sensor elements to avoid damage to the components.
  Claims 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Buzzell as applied to claim 1 above, and further in view of Schillinger.
With respect to claim 33, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart modified by Buzzell is silent about the one or more initial processing operations include determining, using data from the plurality of sensors, a length of a footprint of the tire.
Schillinger related to a sensor transponder and a procedure for measuring tire contact lengths and wheel load discloses the one or more initial processing operations include determining, using data from the plurality of sensors, a length of a footprint of the tire (col. 3 lines 9-12 discloses for measuring purposes, the tire contact length or tread footprint length 6 can be calculated according to the invention by evaluating the centrifugal acceleration 7 of the sensor transponder 1 shown in FIG. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with the teachings of Buzzell so that Stewart invention will have the capability of determining length of footprint of the tire as disclosed in Schillinger invention for the predicable benefit of calculating the tire contact area, since as the "effective" contact area between the tire and the road, this significantly influences both the traction behavior (the force transmission behavior, braking behavior) as well as the friction loss resulting from flexing (col. 24-29).
With respect to claim 40, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart modified by Buzzell is silent about the one or more initial processing operations include determining, using data from the plurality of sensors, an excessive load on the tire.
Schillinger related to a sensor transponder and a procedure for measuring tire contact lengths and wheel load discloses the one or more initial processing operations include determining, using data from the plurality of sensors, an excessive load on the tire (col. 3 lines 19-23 discloses the wheel load, can then be calculated with the aid of the pressure in the inner tire, the temperature and the tire contact area).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with the teachings of Schillinger so that Stewart invention will have the capability to determine tire load as disclosed in Schillinger invention for the predicable benefit of calculating parameters that significantly influences both the traction behavior (the force transmission behavior, braking behavior) as well as the friction loss resulting from flexing of the tire.  
Claim(s) 34 and/or 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Buzzell as applied to claim 1 above, and further in view of Dudar.
With respect to claim(s) 34 and/or 37, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart modified by Buzzell is silent about the one or more initial processing operations include determining, using data from the plurality of sensors, a wheel misalignment. 
Dudar discloses the one or more initial processing operations include determining, using data from the plurality of sensors, a wheel misalignment (FIG. 5 illustrates a process 500 for detecting a wheel misalignment in a vehicle 101).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with the teachings of Schillinger so that Stewarts invention will have the capability of determining wheel misalignment for the predicable benefit of notifying the driver the misalignment situation to perform corrective maintenance.  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Buzzell as applied to claim 1 above, and further in view of Olney.
With respect to claim 35, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart modified by Buzzell is silent about the one or more initial processing operations include determining, using data from the plurality of sensors, the presence of a slow leak in the tire.
Olney related to tire monitoring systems discloses the one or more initial processing operations include determining, using data from the plurality of sensors, the presence of a slow leak in the tire (col. 23-25 discloses the output of the switch may be monitored to detect, for example, a slow leak condition of the tire).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with the teachings of Olney so that Stewart invention will have the capability of detecting tire slow leak for the predicable benefit of avoiding premature tire wear and tear.
Claims 36, 38-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Buzzell as applied to claim 1 above, and further in view of Cyllik.
  With respect to claims 36 and 38-9, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart modified by Buzzell is silent about the one or more initial processing operations include determining, using data from the plurality of sensors, the presence of a puncture in the tire, rubber decay, and low tread depth.   
  Cyllik related to method for estimating current and average wear of a tire discloses the one or more initial processing operations include determining, using data from the plurality of sensors, the presence of a puncture in the tire, rubber decay, and low tread depth (the description section discloses determining the wear and tear of a vehicle tire).   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with the teachings of  Cyllik so that Stewart invention will have the capability of detecting tire tear and wear as disclosed in Cyllik invention for the predicable benefit of notifying the deriver of the vehicle about the condition of the tire to minimize impending accident as a result of the rupture.     
With respect to claim 41, Stewart and Buzzell disclose the tire sensor device of claim 1 above. Stewart modified by Buzzell is silent about the one or more initial processing operations include determining, using data from the plurality of sensors, that a mileage limit of the tire has been exceeded.    
   Cyllik related to method for estimating current and average wear of a tire discloses the one or more initial processing operations include determining, using data from the plurality of sensors, that a mileage limit of the tire has been exceeded (the claim section discloses determining a certain stage of the maximum mileage of the tire).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stewart with the teachings of Cyllik so that Stewart invention will have the capability of determining mileage limit of a tire as disclosed in Cyllik invention for the predicable benefit of notifying the driver to change the tire before the tire limit is exceeded.    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)2700591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861         

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861